1
2
3
4
5
6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                                ***
9     MICHAEL CABELL,                                    Case No. 2:18-cv-00108-JCM-GWF
10                                          Plaintiff,                    ORDER
11           v.
12    CLARK COUNTY DETENTION CENTER et
      al.,
13
                                        Defendants.
14
15
     I.     DISCUSSION
16
            According to the Clark County Detention Center (“CCDC”) inmate database,
17
     Plaintiff is no longer incarcerated at the CCDC. The Court notes that pursuant to Nevada
18
     Local Rule of Practice IA 3-1, a “pro se party must immediately file with the court written
19
     notification of any change of mailing address, email address, telephone number, or
20
     facsimile number. The notification must include proof of service on each opposing party
21
     or the party’s attorney. Failure to comply with this rule may result in the dismissal of the
22
     action, entry of default judgment, or other sanctions as deemed appropriate by the court.”
23
     Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of
24
     this order to file his updated address with this Court. If Plaintiff does not update the Court
25
     with his current address within thirty (30) days from the date of entry of this order, the
26
     Court will dismiss this action without prejudice.
27
     II.    CONCLUSION
28
            For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated
1    address with the Court within thirty (30) days from the date of this order.
2           IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
3    the Court shall dismiss this case without prejudice.
4
5           DATED THIS 24th
                       ___ day of October 2018.
6
7                                              UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
